DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “calculating an end-of-pipe ratio with the processed non-axial magnetic field measurement and the at least one axial magnetic field measurement; and 15altering a course of the electromagnetic ranging tool based at least in part from the end-of-pipe ratio.”  However, this feature is not clear from the specification, since the specification discloses EOP/Distrue, and at para. 0027 the specification discloses the following two ratios, DisEOP - Distrue / Distrue ≤ 5%, and DisEOP/Distrue ≤ 1.05.  Therefore, it is not clear which of these ratios corresponds to the claimed end-of-pipe ratio recited in independent claim 1.  For examination purposes, this feature of independent claim 1 will be interpreted to correspond to a ratio of a distance from one pipe to another.
Independent claim13 recites features similar as those noted above with respect to independent claim 1 and thus is rejected on the same grounds.
Dependent claims 2-12 and 14-20 are rejected based on their dependencies from independent claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7-10, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,923,170 to Kuckes (hereinafter Kuckes) (cited in IDS dated Mar-27-2020).
Regarding independent claim 1, Kuckes discloses a method for electromagnetic ranging of a target wellbore (Fig. 1 and method and apparatus for guiding a well being drilled along a path parallel to an existing, closely-spaced horizontal well, a t least col. 1, ll. 13-14), comprising:
5disposing an electromagnetic ranging tool (magnetic sensor 30) in a wellbore (second well 14);
energizing a conductive member (solenoid 50) disposed in the target wellbore (well 10) to create an electromagnetic field (col. 8, ll. 16-31);
measuring at least one component of the electromagnetic field from the target wellbore (magnetometers 30 measure three orthogonal vector components (X, Y and Z0 of the magnetic field, col. 7, ll. 60-65); wherein the measuring comprises performing at least two non-axial magnetic field 10measurements and performing at least one axial magnetic field measurement (measuring at least three orthogonal vector components, at least col. 7, ll. 60-65); and 15altering a 
Kuckes fails to disclose calculating a processed non-axial magnetic field measurement using the at least two non-axial magnetic field measurements; calculating an end-of-pipe ratio with the processed non-axial magnetic field measurement and the at least one axial magnetic field measurement; and that the 15altering the course of the electromagnetic ranging tool is based at least in part from the end-of-pipe ratio.
However, Kuckes discloses obtaining from each of the three vector components an ensemble of individual magnetic field values (at least col. 6, ll. 38-41, col. 10, ll. 17-19), processing the ensemble of magnetic field measurement values for each of the three vector components to obtain field strength parameters (at least col. 13, ll. 17 – col. 14, ll. 58 and Figs. 7-15); and determining the distance between the solenoid (50) and the sensor (30) using the field strength parameters.  Therefore, Kuckes at least suggests calculating a processed non-axial magnetic field measurement using the at least two non-axial magnetic field measurements (col. 7, ll. 60-65); calculating an end-of-pipe ratio with the processed non-axial magnetic field measurement and the at least one axial magnetic field measurement (at least col. 12, ll. 16-20); and that the 15altering the course of the electromagnetic ranging tool is based at least in part from the end-of-pipe ratio (the calculations are used to guide the drilling of the borehole, at least col. 6, ll. 1-11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes to calculate a processed non-axial magnetic field measurement using the at least two non-axial magnetic field measurements; 
Regarding independent claim 13, Kuckes discloses a well ranging system for location a target wellbore (at least Fig. 1) comprising: 
a downhole assembly (at least directional system 34), wherein the downhole assembly comprises: a sensor (magnetometer 30) comprising a first component and a second component (magnetometers 30); and a drill string (drill string 20), wherein the downhole assembly is attached to the drill string (the direction system 34 is attached to the drill string 20); and an information handling system (at least computer 44), wherein the information handling system is 15operable to measure at least one component of an electromagnetic field from the target wellbore (at least col. 8, ll. 1-31).  
Illustrated below is Fig. 1 of Kuckes marked and annotated for the convenience of the Applicant.

    PNG
    media_image1.png
    695
    901
    media_image1.png
    Greyscale

As for the other features of independent claim 13, they are substantially the same as those of independent claim 1 and therefore are rejected under the same reasons as independent claim 1.
Regarding claims 7, 18 and 19, Kuckes fails to disclose wherein the calculating the processed non-axial magnetic field measurement comprises calculating a direction to the target wellbore and 30estimating the non-axial magnetic field measurement in the direction of the target wellbore, wherein the non-axial magnetic field measurement in the direction of the target wellbore is tangentially oriented with respect to the target wellbore.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes to calculate a direction to the target wellbore and 30estimate the non-axial magnetic field measurement in the direction of the target wellbore, wherein the non-axial magnetic field measurement in the direction of the target wellbore is tangentially oriented with respect to the target wellbore. This would have been done to enable the drill to be properly guided, as taught by Kuckes at least at column 10, lines 10-16; and figure 1.
Regarding claim 8 and 9, Kuckes fails to disclose wherein the correction ratio is between 0.01 and 0.03 indicates a region one, and wherein no correction is performed in the region one.
However, Kuckes discloses using a ratio of various measurements in order to steer the drill in an accurate direction (at col. 11, ll. 10-41). 
Accordingly, it would have been obvious to modify Kuckes so that wherein the correction ratio is between 0.01 and 0.03 indicates a region one.  This would have been done in order to determine a proper distance from one well to another well.    

However, as noted above, Kuckes discloses using a ratio of various measurements in order to steer the drill in an accurate direction (at col. 11, ll. 10-41).
Accordingly, it would have been obvious to modify Kuckes so that the correction ratio between 0.03 and 0.1 5indicates a region two.  This would have been done in order to determine a proper distance from one well to another well.    

Claim 2-6, 11-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuckes in view of US 2017/0074087 to Donderici et al. (hereinafter Donderici).
Regarding claims 2 and 14, Kuckes fails to disclose comparing a correction ratio to a threshold and selecting a correction method based on a result of the comparing the correction ratio to the threshold.
In the same field of endeavor, Donderici discloses systems and methods used to provide SAGD steering (at least para. 0019 and 0022).  In order to do so, Donderici discloses using a ranging tool 26 which determines the location of a conductive body 12a within a wellbore, thus permitting a drilling bit to be steered in the right direction (at least para. 0022).  Donderici further discloses obtaining various measurements, comparing those measurements to a threshold and based on such comparison adjusting the direction of the drilling (at least para. 0041-0044 and Figs 5A and 5B).  That is, Donderici discloses comparing a correction ratio to a threshold and selecting a correction method based on a result of the comparing the correction ratio to the threshold.

Regarding claim 3, Kuckes discloses applying the correction method with the correction ratio to obtain an end-of-pipe correction result and estimating distance and direction to the target wellbore using the correction method (at least col. 11, ll. 10-26 and col. 12, ll. 1-9).
Regarding claims 4 and 15, Kuckes discloses wherein the correction method is no correction (at least col. 10, ll. 6-14, col. 11, ll. 10-26 and col. 12, ll. 1-9).
Regarding claims 5 and 16, Kuckes fails to disclose wherein the correction method is a look-up table or 25inversion based correction.  
Donderici however discloses using an inversion process to determine the location of wellbore (at least para. 0042).  Therefore, Donderici discloses wherein the correction method is a look-up table or 25inversion based correction.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes so that the correction method is a look-up table or 25inversion based correction, as taught by Donderici.  This would have been done in order to adjust a direction of drilling, as taught by Donderici at least at para. 0051-0052.
Regarding claim 6, Kuckes fails to disclose wherein the correction ratio determines a distance to an end of the target wellbore.  However, Kuckes discloses that the correction also ensures that the magnetic field vectors Bx, By and Bz are accurate so that accurate calculations 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes to use the correction ratio to determine a distance to an end of the target wellbore.  This would have been done to enable the drill to be properly guided, as suggested by Kuckes at least at column 10, lines 10-16; and figure 1.
Regarding claim 11, Kuckes fails to disclose wherein a look-up table or an inversion based correction is performed in the region two.  
Donderici however discloses using an inversion process to determine the location of wellbore (at least para. 0042).  Therefore, Donderici discloses wherein a look-up table or an inversion based correction is performed in the region two.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes so that a look-up table or an inversion based correction is performed in the region two, as taught by Donderici.  This would have been done in order to adjust a direction of drilling, as taught by Donderici at least at para. 0051-0052.
Regarding claim 12, Kuckes fails to disclose wherein if the correction ratio is greater than the threshold indicate a third region, wherein an interpolation based correction is performed.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes so that if the correction ratio is greater than the threshold indicate a third region, wherein an interpolation based correction is performed, as taught by Donderici.  This would have been done in order to adjust a direction of drilling, as taught by Donderici at least at para. 0051-0052.
Regarding claim 17, modified Kuckes fails to disclose wherein the correction method is an interpolation based correction.  However, the use of inversion and interpolation methods, such as the one taught by Donderici, are well known in the art and commonly used.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes so that the correction method is an interpolation based correction.  This would have been done in order to adjust a direction of drilling, as taught by Donderici at least at para. 0051-0052.
Regarding claim 20, Kuckes fails to disclose wherein the compare the end-of-pipe ratio 10to the threshold is selected from at least three different end-of-pipe correction methods based on results of a first and second comparison.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Kuckes to compare the end-of-pipe ratio 10to the threshold is selected from at least three different end-of-pipe correction methods based on results of a first and second comparison. This would have been done in order to adjust a direction of drilling, as taught by Donderici at least at para. 0051-0052.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOUGLAS X RODRIGUEZ/  Primary Examiner, Art Unit 2858